DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being a lack of unity and are not so linked as to form a single general inventive concept under PCT Rule 13.1. Election was made without traverse in the reply filed on 01/22/2021.

Claim Status
Claims 1, 3-22 are pending, with claims 1, 3-11 being examined and claims 12-22 deemed withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "greatly reduce flow impudence" in claim 1 is a relative term which renders the claim indefinite.  The term "greatly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. From the instant specification, “the microfabricated chip 104 used to pattern the microfluidic circuit can include in this implementation patterns with different heights in different parts of the design, yielding in the microfluidic cartridge areas with different open volumes of fluid. This can serve, for example, to greatly reduce the flow impedance” (instant specification, page 6, lines 21-26). For examination, this limitation will be interpreted as having a micro-fabricated chip with patterns with different heights in different parts of the design, yielding in the microfluidic cartridge areas with different open volumes of fluid.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peumans et al. WO 2016/083550 A1, hereinafter Peumans.

Regarding claim 1, Peumans discloses a microfluidic device (Abstract) as a microfluidic cartridge, comprising a bonding layer (115) as a molded polymer bonded to a flat surface (Fig 22) having openings (104, 118) for connecting fluidic volumes to the fluidic substrate (Fig 23, par 139) and a fluidic substrate (101) as a micro-fabricated chip. The fluidic substrate includes patterns with different heights (Fig 17) yielding in the microfluidic cartridge areas (102a-102i) with different open volumes (Fig 1). 
The following claim language does not further structurally limit the claimed invention, “configured to greatly reduce flow impedance” as disclosed in the instant specification, patterns with different highs in different parts of the design yields microfluidic cartridge areas with different open volumes of fluid, which serves to greatly reduce the flow impedance (instant specification, page 6, lines 21-26). As the prior art of Peumans discloses the patterns with different heights yielding in the microfluidic cartridge areas with different open volumes of fluid, so Peumans is also configured to greatly reduce flow impedance.

Regarding claim 3, Peumans discloses all of the limitations of claim 1, and further discloses wherein the flat surface further comprises one or more electrodes (114, Fig 22). 

Regarding claim 4, Peumans discloses all of the limitations of claim 1, wherein the one or more openings provide fluid connections (par 139).

Regarding claim 5, Peumans discloses all of the limitations of claim 1, wherein the molded polymer is PDMS (par 142) which is an organic molded polymer.

Regarding claim 6, Peumans discloses all of the limitations of claim 1, wherein the flat surface comprises a glass surface (par 133).

Regarding claim 7, Peumans discloses all of the limitations of claim 1, wherein the one or more openings are adapted to introduce fluid to the cartridge (par 139) prior to loading the cartridge in a connected instrument (par 135).

Regarding claim 8, Peumans discloses all of the limitations of claim 1, further comprising microfluidic cartridge areas (102a-102i) suitable for different open volumes of fluid (Fig 1).



Regarding claim 10, Peumans discloses all of the limitations of claim 1, wherein the fluidic volumes comprise microfluidic volumes (par 102).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. “Electrofluidics fabricated by space-selective metallization in glass microfluidic structures using femtosecond laser direct writing” Lab Chip, 2013, 13, 4608, discloses a micro-fabricated chip with a flat surface made of glass and electrodes on the flat surface. The micro-fabricated chip has patterns of different heights yielding microfluidic cartridge areas with different open volumes of fluid.
Link et al. US 20130210639 A1 discloses a microfluidic cartridge with a molded polymer bonded to a flat surface, and a micro-fabricated chip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797